DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.		Claims 1-3, 5, 13, 17-24, 26, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouchi et al. (US 2015/0124673).
Regarding claim 1, Ouchi teaches that a wireless node for wireless communication, comprising a memory, and one or more processors coupled to the memory (Fig. 4, pages 10, paragraphs 118 and pages 11, paragraphs 131), the memory and the one or more processors configured to receive a plurality of sets of parameters for uplink transmit power control configuration (pages 20, paragraphs 232 – 237, Fig. 9, 10, and pages 28, paragraphs 272 – pages 29, paragraphs 277, where teaches the base station sets settings of parameters related to a plurality of uplink power controls..and notifies the 
Regarding claim 2, Ouchi teaches that the uplink communication is one of: a physical uplink control channel communication, a physical uplink shared channel communication, a sounding reference signal communication, or a physical random access channel communication (pages 20, paragraphs 232 – 237, Fig. 9, 10, and pages 28, paragraphs 272 – pages 29, paragraphs 277). 
Regarding claim 3, Ouchi teaches that the plurality of sets of parameters is a plurality of mappings of sounding reference signal resource indicators (SRIs) to physical uplink shared channel (PUSCH) power control parameters (pages 20, paragraphs 232 – 237, Fig. 20, 21, and pages 37, paragraphs 351 – pages 38, paragraphs 362). 
Regarding claim 5, Ouchi teaches that the one or more processors, when selecting the set of parameters, are configured to: select the set of parameters based at least in part on at least one of: a resource set for the uplink communication, an operation mode for the uplink communication, or an explicit indicator in a control information message (pages 20, paragraphs 232 – 237, Fig. 9, 10, and pages 28, paragraphs 272 – pages 29, paragraphs 277). 
Regarding claim 13, Ouchi teaches that an association between the plurality of sets of parameters and the configuration of the uplink communication is explicitly indicated (pages 20, paragraphs 232 – 237, Fig. 9, 10, and pages 28, paragraphs 272 – pages 29, paragraphs 277). 
Regarding claim 17, Ouchi teaches that an association between the plurality of sets of parameters and the configuration of the uplink communication is based at least in part on a mode of operation for the uplink communication (pages 24, paragraphs 251 – pages 25, paragraphs 254 and Fig. 1, 12). 
Regarding claim 18, Ouchi teaches that the mode of operation is determined based at least in part on a semi-static resource allocation, a dynamic scheduling message, or a semi-static scheduling message (pages 25, paragraphs 255 – pages 26, paragraphs 262 and Fig. 1, 3). 
Regarding claim 19, Ouchi teaches that the mode of operation is based at least in part on whether the wireless node transmits or receives a second communication on resources at least partially overlapping with resources on which the wireless node transmits the uplink communication (Fig. 20, 21, and pages 37, paragraphs 347 – pages 38, paragraphs 362). 
Regarding claim 20, Ouchi teaches that the one or more parameters include at least one of an open loop power control parameter or a closed loop power control parameter (pages 13, paragraphs 144 – pages 14, paragraphs 160 and Fig. 1, 4). 
Regarding claim 21, Ouchi teaches that the wireless node is a user equipment (UE) or an integrated access and backhauling (IAB)-node mobile terminal (MT) (pages 4, paragraphs 69 – pages 5, paragraphs 74 and Fig. 1, 4). 
Regarding claim 22, Ouchi teaches all the limitation as discussed in claim 1.
Regarding claim 23, Ouchi teaches all the limitation as discussed in claims 1 and 2.
Regarding claim 24, Ouchi teaches all the limitation as discussed in claims 1 and 3.
Regarding claim 26, Ouchi teaches all the limitation as discussed in claims 1 and 5.
Regarding claim 29, Ouchi teaches all the limitation as discussed in claim 1.
Regarding claim 30, Ouchi teaches all the limitation as discussed in claim 1.



Allowable Subject Matter
3.		Claims 4, 6-12, 14-16, 25, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the set of parameters includes a plurality of pairs of P0 and alpha parameters, and wherein the one or more processors, when selecting the one or more parameters of the set of parameters, are configured to select a pair of P0 and alpha parameters, of the plurality of pairs of P0 and alpha parameters, based at least in part on at least one of a resource set for the uplink communication, an operation mode for the uplink communication, or an explicit indicator in a control information message” as specified the claims. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akkarakaran et al. (US 2019/0319823) discloses Uplink Multi-Beam Operation.
Abedini et al. (US 2019/0141640) discloses Power Control in Directional Beam Environments.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
September 11, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649